DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-19, 21-24, 28, 32, 35, 39, and 49-53 are pending.
Claims 4, 20, 25-27, 29-31, 33-34, 36-38, and 40-48 have been cancelled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
What are the intended compounds of  Compounds I-7 to I-17?  Clarification is appreciated.
At claims 6 and 13-17, the reference to the Figures (all occurrences) is improper.  Correction is appreciated. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-19, 21-24, 28, 32, 35, 39, and 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al [U.S. Patent 10, 934,302 (Reference 002, cited by Applicants)] in view of Morissette et al (Reference U, cited by the Examiner).
          Reference 002 teaches a class of SHP2 inhibitor compounds. At column 4, lines 38-55, Reference 002 teaches the compounds are useful in the treatment of disorders related to SHP2 phosphate activity (Noonan syndrome, neutropenia, diabetes, neuroblastoma, melanoma, leukemia, breast cancer, lung cancer, and colorectal cancer).  At column 575, see the prepared compound of Example 161.  The chemical compound is reproduced below:

    PNG
    media_image1.png
    402
    573
    media_image1.png
    Greyscale
.
The difference between the prior art compound and the instantly claimed compound is the solid state form.   Without a solid state form, it is not possible to provide a pharmaceutical active ingredient in a tablet, which is the dosage form of choice in terms of manufacturing, packaging, stability and patient compliance.  
          Reference U discloses that bioactive active compounds can exist in a variety of distinct solid forms, including polymorphs, solvates, hydrates, salts, co-crystals and amorphous solids. Each form displays unique physicochemical properties that can profoundly influence the bioavailability, manufacturability purification, stability and other performance characteristics of the drug.  Discovery and characterization of the diversity of solid forms of compounds provide options from which to select a form that exhibits the appropriate balance of critical properties for development into the product. Further, 
Reference U discloses the necessity of preparation of the various solid forms of bioactive compounds (e.g., hydrates) to optimize its properties.  At page 277, Table 1 of Reference U teaches that additives employed for small molecule crystallization include organic solvents, such as alcohols, acetone, hexane, ethyl acetate, etc., water, acids, bases, and co-crystal formers.  
One of ordinary skill in the art would have been motivated by Reference 002 in view of Reference U to combine the teachings to obtain a solid state form of Example 161.  The skilled artisan would have a reasonable expectation of success in obtaining the claimed solid state form using a salt. Therefore, the claimed solid state form of Example 161 would have been obvious to a person having ordinary skill in the art.
With respect to the claims of crystalline data, the characterization of inherent physical properties of the disclosed product (X-Ray peak positions/XRPD pattern) does not patentably distinguish the claimed subject matter over the prior art: "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, when the prior art teaches the identical chemical compound, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-19, 21-24, 28, 32, 35, 39, and 49-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent 10, 934,302 (Reference 002, cited by Applicants)] in view of Morissette et al (Reference U, cited by the Examiner).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed compounds are disclosed in U.S. Patent No. 10,934,302. It appears that the instantly claimed compounds are completely embraced in the disclosure of U.S. Patent No. 10,392,372.  Compare the claim set. At column 696, see claim 6.  The compound is reproduced below:

    PNG
    media_image2.png
    502
    602
    media_image2.png
    Greyscale
.
The difference between the prior art compound and the instantly claimed compound is the solid state form.   Without a solid state form, it is not possible to provide a pharmaceutical active ingredient in a tablet, which is the dosage form of choice in terms of manufacturing, packaging, stability and patient compliance.  
          Reference U discloses that bioactive active compounds can exist in a variety of distinct solid forms, including polymorphs, solvates, hydrates, salts, co-crystals and amorphous solids. Each form displays unique physicochemical properties that can profoundly influence the bioavailability, manufacturability purification, stability and other performance characteristics of the drug.  Discovery and characterization of the diversity of solid forms of compounds provide options from which to select a form that exhibits the appropriate balance of critical properties for development into the product. Further, 
Reference U discloses the necessity of preparation of the various solid forms of bioactive compounds (e.g., hydrates) to optimize its properties.  At page 277, Table 1 of Reference U teaches that additives employed for small molecule crystallization include organic solvents, such as alcohols, acetone, hexane, ethyl acetate, etc., water, acids, bases, and co-crystal formers.  
One of ordinary skill in the art would have been motivated by Reference 002 in view of Reference U to combine the teachings to obtain a solid state form of claim 6.  The skilled artisan would have a reasonable expectation of success in obtaining the claimed solid state form using a salt. Therefore, the claimed solid state form of claim 6 would have been obvious to a person having ordinary skill in the art.
With respect to the claims of crystalline data, the characterization of inherent physical properties of the disclosed product (X-Ray peak positions/XRPD pattern) does not patentably distinguish the claimed subject matter over the prior art: "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, when the prior art teaches the identical chemical compound, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01.
The Information Disclosure Statements filed May 24, 2021 and October 12, 2021 have been considered. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682. The examiner can normally be reached M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Zinna Northington Davis/
/Zinna Northington Davis/Primary Examiner, Art Unit 1625

Znd
07.21.2022